Determination unanimously modified on the law and facts by annulling the dismissal of Dominic J. Fioretti from employment and substituting therefor a provision that he be suspended for six months without pay, and as so modified, confirmed, without coste. Memorandum: The record 'discloses substantial evidence upon which the Authority could properly conclude that these employees violated a valid order made by the employer. However, under the circumstances the punishment imposed upon petitioner Dominie J. Fioretti was excessive and disproportionate to the offense. In the exercise of the power vested in this court (see Matter of Mitthauer v. Patterson, 8 N Y 2d 37) we conclude that a suspension for six months without pay is more appropriate and reduce the punishment .accordingly. (Review of determination disciplining petitioners, transferred by order of Erie Special Term.) Present—Del Yeeehio, J. P., Gabrielli, Moule, Cardamone and Henry, JJ.